DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15, 18-24, 26-31, and 33-37 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-24, 26-31, and 33, have been considered but are moot in view of newly cited portions of Akkarakaran and Feuersanger.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074 A1, provisional application no. 62/410,168), hereinafter referred to as Akkarakaran, in view of Feuersanger et al. (US 9,008,050 B2), hereinafter referred to as Feuersanger.

	Regarding claim 22, Akkarakaran teaches a method (Akkarakaran - Paragraph [0018], provisional paragraph [0015], note a method for a RACH procedure at a UE) comprising:
	determining, by a wireless device, a first uplink transmission power for an uplink transmission (Akkarakaran - Paragraph [0066], provisional appendix page 2 step 1b, note UE may need higher transmit power to transmit message 13 (Fig. 4) using the two-step RACH procedure, UE may determine the transmit power level) comprising:
	a preamble for a two-step random access procedure (Akkarakaran - Paragraph [0058], provisional paragraph [0014], note the UE collapses message 1 (containing a sequence (preamble)) and message 3 of the four-step RACH procedure into message 13 (for two-step, see Fig. 4)); and
	a transport block (Akkarakaran - Paragraph [0068], note message 13 may be uplink data);
	based on the first uplink transmission power not exceeding an uplink transmission power threshold, transmitting, using the first uplink transmission power, via a first resource, and using the two-step random access procedure, a first message comprising the preamble and the transport block (Akkarakaran - Fig. 3 step 310; Paragraphs [0051] and [0052], provisional paragraph [0009], note the UE may transmit a message using a preamble, UE also sends identity of UE (data, which may be in the form of a transport block); Paragraph [0053], provisional paragraph [0010], note uplink grant resources assigned to that the UE; Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high; the transmit power requirement implies a threshold, if the UE’s transmission power is not enough, the two-step random access procedure will be used by default); and
	transmitting, via a second resource, using a second uplink transmission power, based on a comparison of the second uplink transmission power with the uplink transmission power threshold, a second message comprising a preamble for a four-step random access procedure (Akkarakaran - Paragraph [0066], provisional appendix page 2 step 1, note UE may switch to a four-step RACH procedure if the transmit power required to transmit message 13 is high; if the UE’s transmit power is enough, the four-step random access procedure will be used).
	Akkarakaran does not teach transmitting the second message based on a determination that the first message has not been successfully received.
	In an analogous art, Feuersanger teaches transmitting the second message based on a determination that the first message has not been successfully received (Feuersanger - Fig. 8 illustrates a four-step random access procedure; Col. 16 lines 47-53, note user equipment monitors the PDCCH for reception of random access response within a given time window, retransmits the preamble (message) if it doesn’t receive a random access response within the configured time window).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into Akkarakaran in order to enable power-efficient user-terminal transmissions to maximize coverage (Feuersanger - Col. 2 lines 47-52).

	Regarding claim 23, Akkarakaran does not teach wherein the determination comprises a determination that the first message has not been successfully received within a duration threshold.
	In an analogous art, Feuersanger teaches wherein the determination comprises a determination that the first message has not been successfully received within a duration threshold (Feuersanger - Col. 16 lines 47-53, note user equipment monitors the PDCCH for reception of random access response within a given time window, retransmits the preamble (message) if it doesn’t receive a random access response within the configured time window; Col. 36 lines 39-49, note eNodeB may configure a power offset for the PRACH, retransmitted preamble).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into Akkarakaran for the same reason as claim 22 above.

	Regarding claim 24, Akkarakaran does not teach wherein the transmitting the second message is further based on a determination that the second uplink transmission power is less than the uplink transmission power threshold.
	In an analogous art, Feuersanger teaches wherein the transmitting the second message is further based on a determination that the second uplink transmission power is less than the uplink transmission power threshold (Feuersanger - Fig. 8 illustrates a four-step random access procedure; Col. 37 lines 19-24, note use different transmit power levels for uplink transmissions to meet a given power constraint (threshold)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into Akkarakaran for the same reason as claim 22 above.

	Regarding claim 26, Akkarakaran does not teach the method further comprising: determining, based on the determination that a third uplink transmission power is greater than the uplink transmission power threshold, the second uplink transmission power.
	In an analogous art, Feuersanger teaches the method further comprising:
	determining, based on the determination that a third uplink transmission power is greater than the uplink transmission power threshold, the second uplink transmission power (Feuersanger - Col. 18 lines 42-49, note mobile terminal reduces the transmit power for the transmission of each of the transport blocks such that the total transmit power is smaller or equal to a maximum transmit power available (interpreted as a threshold); Col. 32 lines 59-67, note mobile terminal can determine that the sum of the required transmit powers for the transport blocks exceeds the maximum transmit power available).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into Akkarakaran for the same reason as claim 22 above.

	Regarding claim 27, Akkarakaran does not teach the method further comprising determining the second uplink transmission power based on a ramp up power value.
	In an analogous art, Feuersanger teaches the method further comprising determining the second uplink transmission power based on a ramp up power value (Feuersanger - Col. 36 lines 39-49, note eNodeB may configure a power offset for the PRACH, retransmitted preamble; Col. 36 lines 45-49, note preamble power ramping, the transmit power for each retransmitted preamble is increased by a fixed step).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Feuersanger into Akkarakaran for the same reason as claim 22 above.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 22.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 23.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Feuersanger as applied to claim 28 above, and further in view of Sen et al. (US 9,781,687 B2), hereinafter referred to as Sen.

	Regarding claim 30, the combination of Akkarakaran and Feuersanger does not teach wherein the at least one uplink transmission power thresholds comprises the first uplink transmission power threshold.
	In an analogous art, Sen teaches wherein the at least one uplink transmission power thresholds comprises the first uplink transmission power threshold (Sen - Col. 20 lines 4-12, note multiple thresholds for transmission power of the master radio, for example, two transmissions thresholds can be defined, where T1_high>T1_low).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sen into the combination of Akkarakaran and Feuersanger in order to finely control the radio transmission power of a wireless device, preventing hysteresis and/or exceeding the total transmission power limit (Sen - Col. 20 lines 29-49).

	Regarding claim 31, the combination of Akkarakaran and Feuersanger does not teach wherein the plurality of uplink transmission power thresholds comprises the first uplink transmission power threshold and a second uplink transmission power threshold less than the first uplink transmission power threshold, and wherein the determining the second uplink transmission power comprises: determining the second uplink transmission power to be less than both the first uplink transmission power threshold and the second uplink transmission power threshold.
	In an analogous art, Sen teaches wherein the determining the second uplink transmission power comprises:
	determining the second uplink transmission power to be less than the at least one uplink transmission power threshold (Sen - Col. 14 lines 43-49, note the transmission power can be dynamically adjusted according to the allowable transmission power (which depends on T1_high and/or T1_low) and in response to changes in the transmission power of the master radio; Col. 20 lines 12-28, note various allowable transmission powers can be applied based on whether or not the instantaneous transmission power exceeded the T1_high and/or T1_low).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sen into the combination of Akkarakaran and Feuersanger for the same reason as claim 30.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Feuersanger as applied to claim 28 above, and further in view of Ishikawa (US 7,304,970 B1).

	Regarding claim 33, the combination of Akkarakaran and Feuersanger does not teach the method further comprising receiving, from a base station, an indication of the first uplink transmission power threshold.
	In an analogous art, Ishikawa teaches the method further comprising receiving, from a base station, an indication of the first uplink transmission power threshold (Ishikawa - Col. 1 lines 31-41, note the mobile radio terminal can receive a notification of information on an uplink interference amount and a downlink transmission power, information on thresholds (corresponding to information on a power level)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ishikawa into the combination of Akkarakaran and Feuersanger in order to better perform call admission, reducing interference from channels carrying out data communications and improving communication quality (Ishikawa - Col. 14 lines 53-64).
Allowable Subject Matter
Claims 15, 18-21, and 34-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	Applicant’s independent claim 15 recites based on a determination that a response to the first message has not been received within a duration threshold, determining a second uplink transmission power for a second message associated with the uplink transmission, and transmitting, via a second resource and using a third uplink transmission power that is less than the uplink transmission power threshold, the second message comprising a second preamble for a four-step random access procedure, wherein the transmitting the second message using the third uplink transmission power is based on a determination that the second uplink transmission power is greater than the uplink transmission power threshold (as described in paragraphs [274], [277], and [278] of applicant’s specification, filed 03/22/2018), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maaref (US 2017/0257195 A1) discloses grant-free random access and grant-based multiple access in wireless networks.
	Tenny et al. (US 2018/0234839 A1) discloses two-step RACH or NOMA grant-free procedure.
	Zhang et al. (US 2018/0288746 A1) discloses grant-free transmission, such as grant-less, grant-free random access, configured grant transmission, pre-configured grant transmission, (pre-)configured autonomous transmission, (UL) transmission without (dynamic) grant, enhanced semi-persistent scheduling (SPS), etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461